IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

EDWARD WYANT,                           NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED.

v.                                      CASE NO. 1D14-1306

REEMPLOYMENT ASSISTANCE
APPEALS COMMISSION,

     Appellee.
_______________________________/

Opinion filed October 1, 2014.

An appeal from an order of the Reemployment Assistance Appeals Commission.
Frank E. Brown, Chairman.

Edward Wyant, pro se, Appellant.

Norman A. Blessing, General Counsel, and Louis A. Gutierrez, Assistant General
Counsel, Reemployment Assistance Appeals Commission, Tallahassee, for
Appellee.




PER CURIAM.

      Upon consideration of the matters shown in appellee’s motion to relinquish

jurisdiction, the order on appeal is REVERSED and the matter is REMANDED to

the Reemployment Assistance Appeals Commission for further proceedings.

LEWIS, C.J., PADOVANO and CLARK, JJ., CONCUR.